CARPENTER, J.
This action was brought -by B. T. Lennon Sons Company, of Pawtucket, against Thomas Walczak, of Central Falls, to recover damages for the breach of a contract. The case was tried before a jury and .the jury returned a verdict for the plaintiff in -the sum' of $2,643.18.
Thereupon, in due time, the defendant filed a motion for a new trial, alleging the usual grounds. The motion was submitted to this Court for a decision without argument.
It appeared from the evidence that the defendant ordered, by written order, a large amount of flour. The orders were introduced in evidence and are among the exhibits. The defendant was to give shipping instructions as to the -place and time for the plaintiff to deliver the flour. He did not give the instructions and refused to give them or accept the flour. After giving the orders, the price of flour declined and the plaintiff claimed damage.
The defendant testified he was in, dueed to sign the orders through the fraud of agents of the plaintiff and also that the flour was not suitable for the purposes of his business, he being a baker.
The case was submitted to the jury and by their verdict they found that the defendant gave the orders as testified by the plaintiff; also that there was no fraud in securing them .and -that the flour was as ordered by the defendant.
Upon the orders there were written, and agreed to, certain rules for the assessment of damage for the breach, as testified to. These rules were followed by the jury in the assessment of damage.
This Court is of the opinion that the jury were justified in the finding that *150they made as to liability and as to the amount of damage; that substantial justice has been done and, there fore, the motion for a new trial is do nied.
For plaintiff: Woolley & Blais.
For defendant: J. 13. Brennan.